NOT PRECEDENTIAL


             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT
                       _____________

                           No. 14-3230
                          _____________

                 UNITED STATES OF AMERICA

                                 v.

                        OLUFEMI ADIGUN,
                                              Appellant
                          ______________


            Appeal from the United States District Court
                for the Middle District of Pennsylvania
             (D.C. Crim. Action No. 1-11-cr-00151-001)
           District Judge: Honorable Christopher C. Conner
                           ______________

            Submitted Under Third Circuit L.A.R. 34.1(a)
                         March 26, 2015
                ____________________________


Before: GREENAWAY, JR., KRAUSE, and GREENBERG, Circuit Judges.


                    (Opinion Filed: May 7, 2015)
                                    ______________

                                       OPINION*
                                    ______________

GREENAWAY, JR., Circuit Judge.

       Olufemi Adigun (“Appellant”) appeals the District Court’s judgment of conviction

on conspiracy, fraud, unlawful monetary transactions and money laundering charges.

Appellant argues that the Government improperly struck the sole potential African-

American juror on the basis of her race and gender in violation of the Fourteenth

Amendment. We hold that the District Court properly applied Batson v. Kentucky, 476
U.S. 79 (1986) and correctly determined that the Government’s peremptory strike did not

violate the Equal Protection Clause. We will affirm.1

                        I.      Factual and Procedural History

       Appellant was indicted for counts of conspiracy to commit mail and wire fraud,

money laundering, and related charges in connection with a complex fraud and money

laundering scheme. After an initial mistrial, Appellant was re-tried and convicted on

several counts.

       During jury selection at the second trial, the Government exercised a peremptory

strike to exclude an African-American woman as a potential alternate juror. Appellant

raised a Batson challenge, arguing that the strike was racially motivated. In response, the

       *
       This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
       1
         The District Court had jurisdiction pursuant to 18 U.S.C. § 3231; we have
jurisdiction pursuant to 28 U.S.C. § 1291.
                                             2
Government explained they had eliminated the juror because: (1) she was a state

employee, and the Government’s experience was that state employees had a “liberal

standpoint;” (2) she had only recently moved to Harrisburg, the trial venue; and (3) she

was a relatively uneducated typist. App. 117–18. The Government later added that the

juror was “also a woman,” and they were “looking for male juror[s] [who] tend to be

stronger leaders in the jury room.” App. 119.

       Appellant moved for a mistrial and to re-panel the jury, arguing that the

Government’s proffered race-neutral reasons for striking the juror were pretextual. The

District Court denied Appellant’s motions, crediting the Government’s explanation.

Appellant did not object to the strike as gender-based before the close of venire.

       On the first day of trial, the District Court raised the issue of the Government’s

gender-based rationale sua sponte. The District Court acknowledged that intentional

discrimination on the basis of gender in the use of peremptory strikes violates the Equal

Protection Clause, but upheld the strike under Gattis v. Snyder, 278 F.3d 222 (3d Cir.

2002), finding that the Government would have struck the juror even in the absence of

any gender-related reason.

             Appellant was convicted and sentenced following the jury trial.

                                      II.    Analysis

       Appellant argues that the District Court erred in permitting the Government to

strike the sole African-American juror based on her race and gender in violation of the

Fourteenth Amendment.


                                             3
A.     Race-based challenge

       “We review the District Court’s factual determination of whether discriminatory

intent motivated the government’s peremptory strikes for clear error.” United States v.

DeJesus, 347 F.3d 500, 505 (3d Cir. 2003) (citing United States v. Uwaezhoke, 995 F.2d
388, 394 (3d Cir. 1993), cert. denied, 510 U.S. 1091 (1994)).

       Under Batson, a court shall employ a three-step procedure for evaluating claims of

discrimination in the jury selection process:

       “First, a defendant must make a prima facie showing that a peremptory
       challenge has been exercised on the basis of race. Second, if that showing
       has been made, the prosecution must offer a race-neutral basis for striking
       the juror in question. Third, in light of the parties’ submissions, the trial
       court must determine whether the defendant has shown purposeful
       discrimination.”

Williams v. Beard, 637 F.3d 195, 205 (3d Cir. 2011) (quoting Miller-El v. Cockrell, 537
U.S. 322, 328–29 (2003) (discussing three-step inquiry under Batson)).2

       As to step two, the record is clear that the Government provided several race-

neutral reasons for striking the juror. The Government noted that the juror may have had

a liberal bias based on being a state employee, had only recently moved to the city of the

trial, and was relatively uneducated. “[T]he Supreme Court has purposely set a relatively

low bar at step two . . . . ‘Unless a discriminatory intent is inherent in the prosecutor’s


       2
         Because the Government offered several race-neutral reasons for the strike and
the District Court proceeded to a full Batson analysis, the issue of whether Appellant
made a prima facie showing of racial discrimination is moot. See Johnson v. Love, 40
F.3d 658, 663–64 (3d Cir. 1994) (citing Hernandez v. New York, 500 U.S. 352, 359
(1991)).
                                                4
explanation, the reason offered will be deemed race neutral.’” Hardcastle v. Horn, 368
F.3d 246, 257 (3d Cir. 2004) (quoting Purkett v. Elem, 514 U.S. 765, 768 (1995) (per

curiam)). The Government’s asserted reasons are not inherently discriminatory and thus

satisfy step two.

       Finally, at step three, the District Court did not abuse its discretion in determining

that the Government advanced non-pretextual, race-neutral reasons in support of the

strike. In this context, we afford the trial court’s determination considerable deference

because it depends in large part upon the credibility of the attorney exercising the strike.

Forrest v. Beloit Corp., 424 F.3d 344, 350 (3d Cir. 2005) (citing United States v. Casper,

956 F.2d 416, 419 (3d Cir. 1992)). We will not reverse the trial court’s determination

“‘unless it is completely devoid of minimum evidentiary support displaying some hue of

credibility.’” Id. (quoting United States v. Milan, 304 F.3d 273, 281 (3d Cir. 2002)). In

light of the juror’s statements that she was a state employee, typist, and had only recently

moved to Harrisburg, we cannot say that the District Court clearly erred in determining

that the Government’s asserted reasons for the strike were not pretextual.

       Thus, the District Court properly concluded that the peremptory strike was not

race-based and therefore did not violate the Fourteenth Amendment.

B.     Gender-based challenge

       Appellant did not raise a contemporaneous Batson objection on the basis of

gender. Accordingly, we will review for plain error. See Gov’t of Virgin Islands v.

Forte, 806 F.2d 73, 75–76 (3d Cir. 1986) (objection must be made contemporaneously or


                                              5
at the close of voir dire in order to preserve Batson claim); United States v. Heron, 721
F.3d 896, 901–02 (7th Cir. 2013) (race-based Batson objection did not preserve religion-

based Batson claim and plain error applied). To prevail, Appellant must show that the

error “is plain, . . . affected his substantial rights, and . . . would seriously affect the

fairness, integrity or public reputation of judicial proceedings.” United States v. Ward,

626 F.3d 179, 183 (3d Cir. 2010) (citing United States v. Russell, 564 F.3d 200, 203–04

(3d Cir. 2009)).

       We have recognized that the strike of a juror motivated in part by an

impermissible reason—like gender—may nevertheless be valid if the prosecutor

demonstrates that it would have taken the same action in the absence of the impermissible

motivation. Gattis, 278 F.3d at 234–35. The District Court specifically found that the

Government would have struck the potential alternate juror even in the absence of any

gender-related reason and that the Government’s impermissible gender-based

consideration was “strictly de minimus.” App. 128–29. In light of the Government’s

proffered gender and race-neutral reasons for the strike, we discern no error in the

District Court’s determination that the peremptory strike was valid.

                                       III.   Conclusion

       For the foregoing reasons, we will affirm the District Court’s judgment of

conviction.




                                                 6